Matter of Adams v Administration for Children's Services-Queens (2014 NY Slip Op 08011)





Matter of Adams v Administration for Children's Services-Queens


2014 NY Slip Op 08011


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
SANDRA L. SGROI, JJ.


2013-06933
 (Docket Nos. V-23762-11, V-23763-11, V-3955-12)

[*1]In the Matter of Monet Cindy Adams, appellant,
vAdministration for Children's Services-Queens, et al., respondents.


Deana Balahtsis, New York, N.Y., for appellant.
Geoffrey P. Berman, Larchmont, N.Y., for respondent Cardinal McCloskey Children and Family Services.
Frank Bruno, Jr., Glendale, N.Y., for respondent Jeranimor R.
Angella S. Hull, Jamaica, N.Y., attorney for the children.

DECISION & ORDER
Appeal from an order of the Family Court, Queens County (Margaret P. McGowan, J.), dated June 12, 2013. The order dismissed with prejudice the paternal great aunt's petitions for custody of the subject children.
ORDERED that the order is affirmed, without costs or disbursements.
The only concern at a dispositional hearing following a finding of permanent neglect is the best interests of the child (see Matter of Star Leslie W., 63 NY2d 136, 147; Matter of Violetta K. v Mary K., 306 AD2d 480, 481; Matter of Giselle H., 22 AD3d 578, 580; Matter of Tenisha Tishonda T., 302 AD2d 534, 535). At this juncture, a nonparent relative takes no precedence for custody over the adoptive parents selected by an authorized agency (see Matter of Peter L., 59 NY2d 513, 520; Matter of Violetta K. v Mary K., 306 AD2d at 481).
Here, the record supports the Family Court's determination that the subject children's best interests required continuing custody with the foster care agency so that they could be made available for adoption by their foster parents (see Matter of Amber B., 50 AD3d 1028, 1029; Matter of Chastity Imani Mc., 66 AD3d 782, 783). Accordingly, the Family Court properly dismissed the custody petitions of the children's paternal great aunt.
SKELOS, J.P., DICKERSON, CHAMBERS and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court